Notice of Pre-AIA  or AIA  Status
Claims 1-2, 4-9, 11-16 and 18-20 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
3.      The amendment filed on June 08, 2022 has been entered and considered by the examiner. By the amendment, claims 1, 7-8 and 14-15 are amended. And claims 1, 10 and 17  are cancelled.  In the light of amendments made, examiner withdrawn the previous 112 rejection. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained.  The prior art rejection is modified.

Response to 35 USC 101 arguments
Applicant believe the amended claim overcome the current 101 rejection. Applicant didn’t explain why the claim limitation is not a mental step. Examiner believe the instant claim is analogous to the claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Response to prior art Arguments
In view of applicant arguments and amendment, examiner added another referenc. All the other applicants' arguments regarding the newly added limitations are addressed in the rejection below. See office action.

Claim Rejections - 35 USC §101

4.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.        Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-2, 4-7 are directed to method or process, which falls into the one of the statutory category.
Claims: 8-9, 11-14 are directed to non-transitory computer readable medium, which falls into the one of the statutory category.
Claims: 15-16, 18-20 are directed to system or device, which falls into the one of the statutory category.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 8 and 15 recites
analyzing the field dataset and the weak drill bit response information to determine locations of seismic waves, including: 
determining a reconstructed wavefield by applying a passive seismic imaging condition over time and based on locations of the receivers; (the claim recites mental process since it includes an evaluation, that could be performed in the human mind or with the aid of pencil and paper.)
computing, using the reconstructed wavefield, a time series for the seismic waves and applying a time-frequency transform on the time series;( it fall under Mathematical concepts of the abstract idea.)
determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases; (claim recites mental process such as location and source of tube waves since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper.)  and 
determining, from the reconstructed wavefield, sources and locations of body waves caused by the tube waves; (claim recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper.)  and 
updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time. (updating the model using mathematical functions falls under Mathematical concepts of the abstract idea.)
predicting, in real-time and using the updated petrophysical model, geophysical formations ahead of the drill bit; (the claim limitation recites mental process since it includes judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.)
generating, in real-time based on the petrophysical model of the target well, three- dimensional images of the geophysical formations ahead of the drill bit; (this steps were recited at a high level of generality and merely used computers as a tool to perform the processes or mathematical algorithm being applied on a general purpose computer)
selecting, based on the user inputs, drilling parameters to be used in the drilling phases. (the claim recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of receiving a field dataset of seismic waves obtained by receivers during a drilling period from a drilling operation at a target well, wherein the drilling period includes drilling phases and non-drilling phases, extracting, during the drilling period, weak drill bit response information of a drill bit used during the drilling period and providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images and receiving, from the user, user inputs based on the real-time feedback; (It is mere data gathering step thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)).
The claim also recites the additional element of computer, processor and non-transitory computer storage medium to perform the step. The use of computer, processor and non-transitory computer storage medium is mere instructions to implement an abstract idea on a generic computer and does not integrate the abstract idea into a practical application (See MPEP 2106.05(f). Thus, the claims are directed to abstract idea. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of receiving a field dataset of seismic waves obtained by receivers during a drilling period from a drilling operation at a target well, wherein the drilling period includes drilling phases and non-drilling phases, extracting, during the drilling period, weak drill bit response information of a drill bit used during the drilling period and receiving, from the user, user inputs based on the real-time feedback; (It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use and found to be well-understood, routine, conventional activity. See MPEP 2106.05(d) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed.
Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC
v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ) 
The limitation providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images are well-understood, routine, conventional activity or as insignificant extra-solution activity: (See MPEP 2106.05(d) II iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;)
 and
The claim also recites the additional element of computer, processor and non-transitory computer storage medium to perform the step. The use of computer, processor and non-transitory computer storage medium is mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f) Thus, the claims are not patent eligible.


Claim 2, 9 and 16 further recites updating, in real-time and using the updated petrophysical model, seismic logging information during the drilling operation. Updating the model using mathematical functions falls under Mathematical concepts of the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 4, 11 and 18 further recites performing preprocessing on the field dataset including: processing the field dataset, the processing including pilot trace correlation, band-pass filtering, bad traces muting, and amplitude correction; and updating the field dataset based on the processing. It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Also the claims features mathematical features i.e., amplitude correction, pilot trace correlation, filtering, trace muting using mathematical functions it also fall under Mathematical concepts of the abstract idea. The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5, 12 and 19 further recites wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well. It is only the description of the receiver and thus it is mere data gathering step using receiver thus falls under insignificant extra-solution activity to the judicial exception. (See MPEP 2106.05(g)) The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 6, 12 and 20 further recites wherein updating the seismic logging information during the drilling operation comprises:
applying a moveout correction to traces in the seismic logging information by applying a source-receiver distance dependent time shift to each trace of the seismic logging information; (It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., moveout correction using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
combining the traces into a single trace by summing amplitude values of all traces at each time step and normalizing the traces to create a supertrace; (It recites mental process since it includes an evaluation, that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical calculation i.e., summing using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
applying a time-frequency analysis method to the supertrace, decomposing the time series within each short-time window into different frequency components; (It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., FFT using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; (It recites mental process since it includes an judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of the generic computer components. The use of machine learning techniques is mere instructions to implement an abstract idea on a generic computer which does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. (See MPEP 2106.05(f)) and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time. (It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas.)

Claim 7 and 13 recites wherein predicting the rock properties comprises:
back-propagating the receiver wavefield and applying a cross-correlation imaging condition to obtain source images of the sources without using a picking process; (It recites mental process since it includes evaluation that could be performed in the human mind or with the aid of pencil and paper. Also the claims features mathematical features i.e., cross-correlation using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
selecting a location of each source, the location associated with maximum energy in the source image;; (It mere selecting a particular data source or type of data to be manipulated and have found to be insignificant extra-solution activity. (See MPEP 2105.06(g))
estimating a source signature by extracting the back-propagated receiver wavefields at the source location; (It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper.)
applying a conventional seismic migration method to obtain a subsurface image under each source, including: forward-propagating the source wavefield using the estimated source signature; back-propagating the receiver wavefield; and applying a zero-lag cross-correlation imaging condition to cross-correlate the source wavefield and the receiver wavefield to obtain the subsurface image ahead of the drill bit;  (It recites mental process since it includes an evaluation that could be performed in the human mind or with the aid of pencil and paper but for the recitation of the generic computer components. Also the claims features mathematical features i.e., conventional seismic migration method and a zero-lag cross correlation using mathematical functions it also fall under Mathematical concepts of the abstract idea.)
and
using the subsurface image ahead of the drill bit to navigate drilling. (It was found to be insignificant post-solution activity after determining the subsurface image. (See MPEP 2105.06(g))


Claim Rejections - 35 USC § 103
6.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.       Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable of Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Wang et al. ("Retrieving drill bit seismic signals using surface seismometers." Journal of Earth Science 26.4 (2015): 567-576) and still further in view of Nguyen et al. (PUB NO: US 20200049847 A1)

Regarding claim 1, 8 and 15
Witten teaches receiving a field dataset of seismic waves obtained by receivers during a drilling period from a drilling operation at a target well,(see page 2-3 and introduction- Recent years have seen an increase in the injection of fluids into subsurface geologic intervals. This fluid injection has led, directly or indirectly, to more measurable seismicity around the injection site that, in turn, has led to increased seismic monitoring. One of the goals of acquiring seismic monitoring data is to determine the properties of measurable seismic events, such as location, origin time, magnitude, fracture type, and orientation. Velocity models, though, are only calibrated along wave/raypaths from the injection well to the receiver array. See conclusion-  the wavefield can be approximated with a sparse number of sensors and low signal-to-noise data making it practical to acquire the necessary data.)

determining a reconstructed wavefield by applying a passive seismic imaging condition over time and based on locations of the receivers; (see section passive seismic imaging page 3-4 and equation 5-7 - Wave-equation propagation reconstructs the wavefields in the model space in either the time domain as a function of space and time, x= {z, x, y} and t, or in the frequency domain as a function of space and frequency, x and ω. introduce time domain image condition for passive seismic data using only receiver wavefield. Equation 7 exploits the fact that the P- and S-wavefields are generated by a single event simultaneously and, therefore, they should collapse to the source location cotemporally. WP and WS are the reconstructed P- and S-wavefields, respectively)

computing, using the reconstructed wavefield, a time series for the seismic waves and applying a time-frequency transform on the time series; (see page 3-Wave-equation propagation reconstructs the wavefields in the model space in either the time domain as a function of space and time, x= {z, x, y} and t, or in the frequency domain as a function of space and frequency, x and ω.)

Witten does not teach a computer-implemented method and wherein the drilling period includes drilling phases and non-drilling phases, extracting, during the drilling period, weak drill bit response information of a drill bit used during the drilling period; analyzing the field dataset and the weak drill bit response information to determine locations of seismic waves; determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases; determining, from the reconstructed wavefield, sources and locations of the body waves caused by the tube waves; and updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time. generating, in real-time based on the petrophysical model of the target well, three- dimensional images of the geophysical formations ahead of the drill bit; providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images; receiving, from the user, user inputs based on the real-time feedback; and selecting, based on the user inputs, drilling parameters to be used in the drilling phases.

In the related field of invention, Wu teaches a computer-implemented method(see page 4- The calculations were performed on a 16 processor distributed ‘‘Linux Beowulf’’ cluster. One run of 110,000 time steps for the 742  1151 size model takes about 3 hours CPU time),
determining, from the reconstructed wavefield, sources and locations of the body waves caused by the tube waves; (Figure 2 shows a common-shot gather from this survey.(see section 3.1-3.2 and page 3-4- The source is at depth 8695 ft with receiver sampling interval of 5 ft. The depth of the receivers ranges from 8190 to 9200 ft. In this data, in addition to direct P- and S-waves (P, S), strong tube waves (PT, ST, TPT, TST) and tube-wave-related secondary P and S arrivals (TP, TS) are observed. When the tube waves hit the perforations in the source well, they radiate energy into the formation to generated tube-wave-related body waves (TP, TS). The 2-D optimized variable-grid FD parallel code is used to model the common shot gather showed in Figure 2 with inclusion of the two perforated cased borehole)
. )and 
updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time.(see introduction- To better understand wave patterns observed in the field data and to guide data processing and interpretation, accurate cross-well seismic modeling with inclusion of these events is desirable. See section 3.1- field data analysis The source is at depth 8695 ft with receiver sampling interval of 5 ft. The depth of the receivers ranges from 8190 to 9200 ft. In this data, in addition to direct P- and S-waves (P, S), strong tube waves (PT, ST, TPT, TST) and tube-wave-related secondary P and S arrivals (TP, TS) are observed.  See Section 3.2. Modeling Study The 2-D optimized variable-grid FD parallel code is used to model the common shot gather showed in Figure 2 with inclusion of the two perforated cased boreholes. The model is based on the survey geometry)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic monitoring at injection sites as disclosed by Witten to include a computer-implemented method and determining, from the reconstructed wavefield, sources and locations of the body waves caused by the tube waves; and updating, in real-time based on the analyzing and the sources and locations of the body waves and the tube waves, a petrophysical model of the target well, wherein real-time is a specified period of time as taught by Wu in the system of Witten in order to demonstrate that including boreholes into the modeling scheme can distinguish tube-wave-related events
on seismograms to better assist data analysis and to guide data processing and interpretation. (See page 1, Wu)


The combination of Witten and Wu does not teach wherein the drilling period includes drilling phases and non-drilling phases, extracting, during the drilling period, weak drill bit response information of a drill bit used during the drilling period; analyzing the field dataset and the weak drill bit response information to determine locations of seismic waves; determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases; generating, in real-time based on the petrophysical model of the target well, three- dimensional images of the geophysical formations ahead of the drill bit; providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images; receiving, from the user, user inputs based on the real-time feedback; and selecting, based on the user inputs, drilling parameters to be used in the drilling phases.

In the related field of invention, Wang teaches wherein the drilling period includes drilling phases and non-drilling phases; (see page 572- Figure 7 shows the SWD-RVSP common-shot gathers generated by cross-coherence method, no drilling (Fig. 7a) and while drilling (Fig. 7b).)

extracting, during the drilling period, weak drill bit response information of a drill bit used during the drilling period; (See page 568 and section 1.1- the portable seismometer with greater sensitivity and wider frequency bandwidth is a better choice to continuously record weak drill-bit signals than conventional seismic recording system. Once the continuous data for drill-bit at each depth point are obtained by seismometers, we could extract the drill-bit signal to form a coherent, impulsive and interpretable signal by taking advantage of pulse-compression methods.  See also section 3.2. )

analyzing the field dataset and the weak drill bit response information to determine locations of seismic waves; (see page 571-575 -Surface waves generated by noise sources locating at fixed position in the wellsite, travel through the near-surface formations with the characteristics of frequency dispersion, like the ground roll in conventional common shot gathers recorded by arrays of surface geophones. See section 3.2-The drill-bit data can be divided into a lot of seismic data within finite recording time duration, say, 30 s. Then we performed separation of signal and noise wavefield by wavefield analysis and removed the noise not generated by the bit source. After that we synthesized the bit source function with these denoise data, and recovered the approximated Green’s function from each seismometers.)

    PNG
    media_image1.png
    191
    551
    media_image1.png
    Greyscale

 
determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases; (See page 568-572-There are mainly three methods to recognize the drill bit signal. The first method is to measure its signature in a location allowing good signal-to-noise ratio (SNR). Surface waves generated by noise sources locating at fixed position in the wellsite, travel through the near-surface formations with the characteristics of frequency dispersion, like the ground roll in conventional common shot gathers recorded by arrays of surface geophones. They are the primary ambient noise in surface drill-bit noise data, characterized by low frequency, low group velocity (linear moveout with offset) and large amplitudes.


    PNG
    media_image2.png
    239
    689
    media_image2.png
    Greyscale



 
generating, in real-time based on the petrophysical model of the target well, three- dimensional images of the geophysical formations ahead of the drill bit; (See page 567-568-Passive SWD imaging holds significant advantages over the conventional VSP surveys. Secondly, SWD surveys determine formation velocity for bit-on-seismic placement and reduce uncertainty of seismic or geological model. Finally, SWD surveying(3D) makes real-time images of the rock formation ahead of the drill bit and predicts formation pressure ahead of the drill bit, which is critical for avoiding drilling hazards caused by overpressure.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten and Wu to include wherein the drilling period includes drilling phases and non-drilling phases, extracting, during the drilling period, weak drill bit response information of a drill bit used during the drilling period; analyzing the field dataset and the weak drill bit response information to determine locations of seismic waves; determining, from the time-frequency transform, sources and locations of tube waves resulting from acoustic signatures of the drill bit the drilling phases; generating, in real-time based on the petrophysical model of the target well, three- dimensional images of the geophysical formations ahead of the drill bit as taught by Wang in the system of Witten and Wu in order to optimize drilling operation. By monitoring the position of drill bit with respect to the surface seismic data, engineers can adjust drilling parameters in time. These operations greatly reduce risk and cost of drilling.  (See Abstract and page 567-568, Wang)

The combination of Witten, Wu and Wand does not teach providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images; receiving, from the user, user inputs based on the real-time feedback; and selecting, based on the user inputs, drilling parameters to be used in the drilling phases.

In the related field of invention, Nguyen teaches providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images; (See para 50- the generated formation model may be used to perform any of various seismic analysis and well planning operations for the subsurface formation. An example of such an operation is seismic imaging of the subsurface layers. The generated seismic image may be presented to user 102 via another visualization window of GUI 130 and rendered on a display (not shown) coupled to system 100. See also para 105)

receiving, from the user, user inputs based on the real-time feedback; (See para 52-In block 604, input from the user may be received via the GUI for picking a plurality of surfaces of a multi-Z horizon being interpreted within a current view of the displayed seismic data. The current view of the seismic data displayed within the GUI may correspond to, for example, a vertical seismic section from a 2D or 3D seismic survey of a subsurface formation. The user in this example may use a user input device (e.g., a touch-screen, microphone, keyboard, mouse or other type of pointing device) coupled to the user's computing device to interact directly with the displayed data for picking each surface of the multi-Z horizon. See also para 125.)
and 
selecting, based on the user inputs, drilling parameters to be used in the drilling phases. (See para 125-computer 1544 may provide an interface enabling the well site operator at the surface to receive indications of downhole operating conditions and controllable parameters and adjust one or more of the parameters accordingly. The interface may be including a display for presenting relevant information, e.g., values of drilling parameters or operational variables, to the operator during the drilling operation as well as a user input device (e.g., a mouse, keyboard, touch-screen, etc.) for receiving input from the operator. As downhole operating conditions may continually change over the course of the operation, the operator may use the interface provided by computer 1544 to react to such changes in real time by adjusting selected drilling parameters in order to increase and/or maintain drilling efficiency and thereby, optimize the drilling operation.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu and Wang to include providing, for presentation to a user, real-time feedback of the drilling operation, including the three-dimensional images; receiving, from the user, user inputs based on the real-time feedback; and selecting, based on the user inputs, drilling parameters to be used in the drilling phases as taught by Nguyen in the system of Witten and Wu in order to facilitate the interpretation of multi-Z horizons from seismic data for improved modeling and analysis of subsurface reservoir formations. Such a multi-Z horizon may represent a layer of the subsurface formation in which a complex geological structure, e.g., a reverse fault, overturned beds or a salt body, is located. The seismic data for the multi-Z horizon may include, for example, three-dimensional (3D) seismic volume datasets derived from a 3D seismic survey of the subsurface formation (or portion thereof) and/or two-dimensional (2D) datasets along 2D seismic sections. For example, the seismic survey may have been performed for an area of the formation that has been targeted for hydrocarbon exploration and production.  (See para 24, Nguyen)


Regarding claim 2, 9 and 16
Witten further teaches updating, in real-time and using the updated petrophysical model, seismic logging information during the drilling operation.(see page 2-3- If focal locations do not match the known locations, it is common to update the velocity models by applying bulk shifts to velocity values or event locations, adjusting individual layers, or introducing anisotropic parameters. See Figure 11. The τ lag in which the maximum PeIC value occurs for P- and S-wave velocity perturbations in a homogeneous medium. The trend clearly demonstrates that a qualitative sense of how to update the relative velocities can be derived from the PeIC volume.)


Regarding claim 4, 11 and 18
Witten does not teach processing the field dataset, the processing including pilot trace correlation, band-pass filtering, bad traces muting, and amplitude correction; and updating the field dataset based on the processing.
In the related field of invention, Wang further teaches processing the field dataset, the processing including pilot trace correlation, (see introduction-Then the pilot signal is crosscorrelated with the receiver signals to compute arrival time of the drill-bit signal and to attenuate incoherent noise. See page 569- multiple arrivals are easily observed on the auto correlograms of pilot signals recorded by accelerometers on the top of the drill string (Fig. 3a).)
band-pass filtering, (See fig 3(b) band-pass filtered autocorrelation.)
bad traces muting, (See section 2.1-In general, surface noises occupy the raw seismic traces acquired in the vicinity of the well. The surface drill-bit data is being contaminated by these strong ambient noises during drilling. Of particular importance is the selective use of the receiver arrays to suppress the ambient noise.)  and 
amplitude correction; (see page 571-572 ambient noise in surface drill-bit noise data, characterized by low frequency, low group velocity (linear moveout with offset) and large amplitudes. Therefore, this type of coherent noise can be easily removed by conventional low-cut filter or apparent velocity filter. This method effectively removes the source signature from the retrieved response, by using only the phase information and ignoring amplitude information, even in the presence of strong noise. )and 

updating the field dataset based on the processing. (See section 3.2 Data processing- After that we synthesized the bit source function with these denoise 574 data, and recovered the approximated Green’s function from each seismometers. )


Regarding claim 5, 12 and 19
Witten does not teach wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well.
However, Wang further teaches wherein the receivers include a geophone array of individual geophones arranged at pre-determined intervals, and wherein a center of the geophone array is located a distance away from a surface location of the target well. (see section 2.1-Recorded by arrays of surface geophone away from the wellhead, rig-generated direct arrivals and refractions are similar with that of a shot gather in conventional surface seismic acquisition, with the shot located at the drill rig. See page 573- Located to the north of the well, this 500 m long seismic line contained 21 portable seismometers at 25 m intervals. The nearest seismometer is 1 000 m away from the wellhead (Fig. 11).)

10.       Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Witten et al. ("Extended wave-equation imaging conditions for passive seismic data." (2015)) in view of Wu et al.("Cross‐well seismic modeling with inclusion of tube waves and tube‐wave‐related arrivals." 2004) and further in view of Wang et al. ("Retrieving drill bit seismic signals using surface seismometers." Journal of Earth Science 26.4 (2015): 567-576) and still further in view of Nguyen et al. (PUB NO: US 20200049847 A1) and further in view of Krueger et al. (PUB NO: US 20090132170 A1), and still further in view of Yang (PUB NO: US 20130075161 A1)

Regarding claim 6, 13 and 20
The combination of Witten, Wu, Wang and Nguyen does not
applying a moveout correction to traces in the seismic logging information by applying a source-receiver distance dependent time shift to each trace of the seismic logging information;
combining the traces into a single trace by summing amplitude values of all traces at each time step and normalizing the traces to create a supertrace;
applying a time-frequency analysis method to the supertrace, decomposing the time series within each short-time window into different frequency components;
predicting, using the time-frequency analysis and by applying machine learning techniques, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time.

In the related field of invention, Krueger teaches applying a moveout correction to traces in the seismic logging information by applying a source-receiver distance dependent time shift to each trace of the seismic logging information; (see para 27-29-The seismic trace can be thought of as a snapshot indication of the subsurface geology at its midpoint 105, i.e., the halfway point between the source and the receiver, and may include seismic wave energy characteristics, such as the amplitude, phase, frequency, and the like, which may be indicative of various subsurface lithological or other geological properties. As shown in FIG. 4, the prestack gathers 400, i.e., the seismic traces with midpoints that fall in a given CMP bin 301, are commonly sorted by the offset (the distance from their source to their receiver) from near offset (i.e., the least source-receiver distance) to far offset (i.e., the greatest source-receiver distance) After applying a velocity correction to compensate for the fact that geological events on far offset traces are increasingly shifted downward in time as compared to the near offset traces (a phenomena often referred to as the normal moveout (NMO))

combining the traces into a single trace by summing amplitude values of all traces at each time step and normalizing the traces to create a supertrace; (See para 27-29-The seismic trace can be thought of as a snapshot indication of the subsurface geology at its midpoint 105, i.e., the halfway point between the source and the receiver, and may include seismic wave energy characteristics, such as the amplitude, phase, frequency, and the like, which may be indicative of various subsurface lithological or other geological properties.The prestack gather can be averaged together to form a single poststack trace 501 as shown in FIG. 5. See para 36- As illustrated in FIG. 8, an example of attributes may be the amplitudes of each poststack trace 802.)

applying a time-frequency analysis method to the supertrace, decomposing the time series within each short-time window into different frequency components; (See para 36-As illustrated in FIG. 8, an example of attributes may be the amplitudes of each poststack trace 802 intersected by the horizon 801 within a user defined window 803, for example, +/-15 samples above and below the horizon time at each trace.

Examiner note: See fig 8-The poststrack trace is intersected by the horizon in each shot window to get various frequency components i.e., +/-15 samples.(time frequency analysis)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu, Kazemi and Coman as taught by Krueger because the use of trace which may be indicative of various subsurface lithological or other geological properties and to identify geological features of interest (such as one that is indicative of the likelihood of hydrocarbon deposits), and to determine the desired drilling location based on such model.. (See para 26-27, Krueger )

The combination of Witten, Wu, Wang, Nguyen and Krueger does not
predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time.
In the related field of invention.

In the related field of invention, Yang teaches predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; (See para 66-The digitized acoustic data 402 is preprocessed by the data preprocess module 200 (referred to in FIG. 2) to produce the filtered FFT data 403. The relationships 405 between filtered FFT data 403 and petrophysical properties 401 are constructed (step 404) using suitable mathematical modeling techniques, such as, multiple regression analysis, artificial neural networks modeling. Once relationships 405 between the filtered FFT data 403 and petrophysical properties 401 are constructed, the relationships are coded (step 406) to produce a computer program, module, subroutine, object, or other type of instructions to define the "petrophysical properties evaluation algorithm" 303A. The algorithm 303A is then available to be used in the computer program 112 to predict the petrophysical properties from drilling acoustic signals for the particular drill bit type. See para 72-Various embodiments can also be used to (3) detect fractured zones; and (4) interpret rock lithologies and petrophysical properties. Various embodiments of the present invention beneficially supply more information for evaluating petrophysical properties of the rocks, such as porosity, strength, and presence of hydrocarbons, through the utilization of data obtained through the analysis of acoustic signals to evaluate these petrophysical properties.)
 and
using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time. (See para 43-45-FIGS. 1A-1B schematically show the setup of an exemplary apparatus for identifying rock properties in real-time during drilling 100. Referring to FIGS. 1 and 2, the digitized data 111 is read by a computer program 112 (e.g., a petrophysical properties analyzing program). See para 11-Utilizing the raw acoustic sensor data, the computer can advantageously function to derive a frequency distribution of the acoustic sensor data, derive acoustic characteristics from the raw acoustic data, and determine petrophysical properties of rock from the raw acoustic sensor data. The acoustic characteristics can advantageously further be used to identify the lithology type of the rock encountered by the drill bit, to determine the formation boundary, to determine an optimal location of the casing shoe, among other applications.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of seismic modeling as disclosed by Witten, Wu, Wang and Nguyen to include predicting, using the time-frequency analysis and by applying machine learning techniques, rock properties around and ahead of the drill bit, the rock properties associated with geological formations, including rock hardness, pore pressure, and fractures; and using the predicted rock properties around and ahead of the drill bit to adjust a drilling program in real time as taught by Yang in order to identify lithology type and other properties by comparing such characteristics of the acoustic data received during drilling to that determined for the rock samples (See para 22, Yang)


Regarding claim 7 and 14
Whitten further teaches back-propagating the receiver wavefield and applying a cross-correlation imaging condition to obtain source images of the sources without using a picking process; (see page 4 an see equation 7(crosscorelation)-We propose using a new passive extended imaging condition (PeIC) to supplement the self-consistency of multiple zero-lag images to QC velocity models for events with unknown source locations and without the need for picking arrivals. We extend a frequency-domain implementation of zero-lag passive wave equation imaging conditions. Artman et al. (2010) introduce time domain ICs for passive seismic data using only receiver wavefield components. Contrary to the active-source case, the two wavefields in passive imaging are formed from the recorded wavefield and the sign in the exponent of equation 1 is the same (+) because both wavefields are propagated acausally)

selecting a location of each source, the location associated with maximum energy in the source image; (see page 3-All images should have the maximum amplitude at the same spatial location and zero lag in the extended volume. See page 6-The PS image focuses at the correct location because a significant amount of the S-wave energy in the near offsets arrive at the source location simultaneously with the P-wave energy. The far offsets coalesce with the near-offset energy deeper to produce the maximum focus observed in the SS panel.)

applying a conventional seismic migration method to obtain a subsurface image under each source, . (page 3 Wave-equation migration is a two-step process of propagating two wavefields through a model and combining the wavefield information through an IC to produce an image volume. We use a mixed Fourier spatial domain high-order split-step migration scheme to solve equations 1 and 2. )including: 

forward-propagating the source wavefield using the estimated source signature; back-propagating the receiver wavefield; (see page 3-The sign of the exponential determines whether the data are propagated causally (−) or acausally (+), which is equivalent to forward or backward in time. In active-source imaging scenarios, source wavefields are propagated causally, whereas receiver wavefields are propagated acausally) 
and applying a zero-lag cross-correlation imaging condition to cross-correlate the source wavefield and the receiver wavefield to obtain the subsurface image ahead of the drill bit; (see page 2 and equation 3- A standard active-source wave-equation IC is constructed by extracting the zero lag of the cross correlation between the source and receiver wavefields and summation over all frequencies. )
                              
    PNG
    media_image3.png
    125
    462
    media_image3.png
    Greyscale
  
and 

Witten does not teach wherein predicting the rock properties comprises: estimating a source signature by extracting the back-propagated receiver wavefields at the source location; and using the subsurface image ahead of the drill bit to navigate drilling.

In the related field of invention, Wang further teaches predicting the rock properties(abstract SWD technique can make near-real-time images of the rock formations ahead of the bit)

estimating a source signature by extracting the back-propagated receiver wavefields at the source location; (see page 568-569 and fig 2- There are mainly three methods to recognize the drill bit signal. The first method is to measure its signature in a location allowing good signal-to-noise ratio (SNR). The easiest way is to record the drill bit signal using a downhole sensor attached to the drill bit. The data are downloaded as soon as the bit is taken back to the surface. In terms of the space location of sources producing vibrations, the wavefield of SWD can be divided into three components: drill-bit wavefield, drill-string wavefield and surface noise wavefield (Fig. 2). Drill string signals propagate in the drill string and undergo one or more reflections from discontinuities within the drill string. These multiple arrivals are easily observed on the auto correlograms of pilot signals recorded by accelerometers on the top of the drill string (Fig. 3a).)


using the subsurface image ahead of the drill bit to navigate drilling.(see abstract- The subsurface images derived from these data compare well with the corresponding images of the three-dimension surface seismic survey cross the well. SWD technique can make near-real-time images of the rock formations ahead of the bit and optimize drilling operation, with reduction of costs and the risk of drilling.)


Relevant prior art

11.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WATTS et al. 20190187317 A1.
Discussing a method to active and/or passive seismic monitoring of a subsurface geologic formation under a body of water. Specifically, the invention concerns an offshore reservoir monitoring system and a method for its operation..

Ozbek et al. 20170115415 A1.
Discussing a method reconstructing a seismic wavefield includes receiving data over one or more channels of a plurality of channels from a plurality of stations. The data is recorded by a plurality of seismic receivers and represent measurements of properties of the seismic wavefield.
Xiao et al.("Assessment of rock-bit interaction and drilling performance using elastic waves propagated by the drilling system." International Journal of Rock Mechanics and Mining Sciences 105 (2018): 11-21.)
Discussing a method to on characterizing drilling performance by means of seismic while drilling (SWD) method and bit vibration analysis. The field scale passive Vibration Assisted Rotary Drilling (pVARD) too was applied in drill-off test (DOT) with an array of geophones (1C) spread along drill site.


                                                                                 Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


12.           All claims are rejected.
13.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
Examiner, Art Unit 2147                              
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147